      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 1 of 14
                                                                                    United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        January 31, 2020
                                  UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

ERASMO GONZALEZ,                                       §
                                                       §
            Plaintiff,                                 §
VS.                                                    § CIVIL ACTION NO. 7:19-CV-137
                                                       §
ALLSTATE TEXAS LLOYDS,                                 §
                                                       §
            Defendant.                                 §

                                           OPINION AND ORDER

         The Court now considers the “Motion to Compel Appraisal”1 (hereafter “motion to

compel”) filed by Erasmo Gonzalez (“Plaintiff”) and the response2 filed by Allstate Texas

Lloyd’s (“Defendant Allstate”). The Court also considers the “Unopposed Motion for Leave to

File First Amended Answer”3 (hereafter “motion for leave”) filed by Defendant Allstate. Finally,

the Court considers the “Joint Motion for Extension of Scheduling Order Deadlines”4 (hereafter,

“second joint motion for extension of time”). After duly considering the record and the relevant

authorities, the Court GRANTS both Plaintiff’s motion to compel and Defendant Allstate’s

motion for leave. The Court DENIES AS MOOT the second joint motion for extension of time.

            I.     BACKGROUND

         This is an insurance case involving Plaintiff’s denied claim for storm damage to his

property under his policy with Defendant Allstate.5 Plaintiff alleges that on May 31, 2016, a

storm hit the Palmview, Texas area, causing damage to Plaintiff’s “house and other property.”6


1
  Dkt. No. 14.
2
  Dkt. No. 16.
3
  Dkt. No. 15.
4
  Dkt. No. 19.
5
  Dkt. No. 1-5 p. 2 (Plaintiff’s Original Petition).
6
  Id. ¶ 8.

1 / 14
      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 2 of 14



On January 25, 2017, Plaintiff filed a claim with Defendant Allstate under his insurance policy

and alleges Defendant Allstate and its adjustor “improperly denied/underpaid the claim.”7

Plaintiff alleges Defendant Allstate’s adjustor “conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued damages observed during the inspection.”8

         Before being removed to this Court, this case was filed in the 370th Judicial District Court

of Hidalgo County, Texas (hereafter, “state district court”) as cause number C-1517-19-G.9 Yet,

before there was C-1517-19-G, there was CL-17-1506-A: a case originally brought in the

Hidalgo County Court at Law #1 (hereafter, “state county court”) by two plaintiffs against

Allstate Vehicle and Property Insurance Co. and an adjuster in March 2017. Upon two

amendments to the original petition, the two original plaintiffs added 16 additional plaintiffs, five

other defendant adjusters, and defendant Allstate Texas Lloyds.10 With both the first and second

amended petitions, plaintiffs––including the instant plaintiff––attached signed stipulations that

damages did not exceed $74,999.00.11

         On December 21, 2018, the state county court set a January 3, 2019 hearing for plaintiffs’

motion to compel discovery responses from the Allstate defendants. On January 7, 2019, the

state county court granted plaintiffs’ request for ruling on the Allstate defendants’ objections and

responses to plaintiffs’ discovery, overruled the Allstate defendants’ objections and ordered the
7
  See id. at pp. 2, ¶ 9. The exact date of Plaintiff’s filing of his claim is unclear from Plaintiff’s original state court
petition. Defendant Allstate claims in its response to Plaintiff’s motion to compel appraisal that Plaintiff filed his
claim on January 25, 2017. Dkt. No. 16 p. 1, ¶ 1. This appears to align with Plaintiff’s assertion that on February 5,
2017, the adjuster, Khalid Fouda, incorrectly evaluated the damage done to his property. Dkt. No. 1-2 p. 9
(Plaintiff’s Demand Letter, dated July 17, 2017). Therefore, for the purposes of determining a timeline of events in
this case, the Court will assume Plaintiff did in fact file his claim on January 25, 2017, as Defendant Allstate alleges.
8
  Dkt. No. 1-5 p. 2, ¶ 10.
9
  Dkt. No. 10 p. 1, ¶ 3.
10
   CL-17-1506-A, Plaintiffs’ Second Amended Petition, August 31, 2017. The state court denied Defendants’
motion to strike Plaintiffs’ first amended and second amended petitions on August 6, 2018. On October 9, 2018, the
state court confirmed it denied Defendants’ motion to strike, denying in part Defendant’s August 27, 2018 motion
for clarification and to reconsider.
11
   See CL-17-1506-A, Plaintiffs’ Second Amended Petition, August 31, 2017; see also Dkt. No. 10 p. 2, ¶ 6.

2 / 14
      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 3 of 14



Allstate defendants to make available all plaintiffs’ requested documents.12 On January 16, 2019,

the state county court also granted plaintiffs’ motion to compel discovery responses from the

Allstate defendants; and denied defendants’ motion for reconsideration and motion to strike.13

         On April 10, 2019, the state county court granted Erasmo and Irasema Gonzalez’s request

for a nonsuit without prejudice against Allstate Vehicle and Property Insurance Company,

Allstate Texas Lloyds, and defendant adjusters.14 Plaintiff then filed the instant action

individually in state district court on April 3, 2019, bringing claims against Defendant Allstate

for violations of the Texas Insurance Code and breach of contract.15 Plaintiff seeks damages of

$100,000 or less and attorneys’ fees.16 Defendant filed an answer in state district court on April

8, 2019.17

         On April 24, 2019, Defendant Allstate removed to this Court on the basis of diversity

jurisdiction.18 At the parties’ June 18, 2019 initial pretrial and scheduling conference, the Court

inquired with Plaintiff’s counsel as to whether Plaintiff intended to file a motion to remand and

Plaintiff’s counsel indicated that Plaintiff did not anticipate doing so and that Plaintiff does not

object to the case remaining in federal court.19 Nevertheless, the Court instructed Plaintiff’s



12
   CL-17-1506-A, Order Granting Plaintiff’s Request for Ruling on Defendants’ Objections and Responses to
Plaintiffs’ Discovery, January 7, 2019.
13
   CL-17-1506-A, Order Granting Plaintiffs’ Motion to Compel Defendants’ Discovery Responses, January 16,
2019; Order Denying Defendants’ Motion for Reconsideration and Motion to Strike, January 16, 2019.
14
   CL-17-1506-A, Order Granting Plaintiffs’ Request for Nonsuit, April 10, 2019.
15
   Dkt. No. 1-5 pp. 3–5. Plaintiff does not name Khalid Fouda, Defendant Allstate’s adjustor, as a party to this
action, despite describing Fouda as a party in a demand letter to Defendant Allstate. Dkt. No. 1-2.
16
   Id. at pp. 2, 5, ¶¶ 5, 24–26.
17
   Dkt. No. 1-8 (Defendant’s Original Answer).
18
   Dkt. No. 1 p. 2. Defendant Allstate alleges that Plaintiff is a citizen of Hidalgo County, Texas, and Defendant
Allstate is a citizen of Illinois and New Jersey. Thus, the parties are completely diverse. As Plaintiff’s requested
damages are “$100,000.00 or less,” the amount in controversy potentially exceeds $75,000.00. Moreover, based on
Plaintiff’s lack of filing a motion for remand following the Court’s instructions at the June initial pretrial and
scheduling conference, the Court finds Plaintiff does not dispute diversity jurisdiction.
19
   Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the Court’s
minutes, the conference transcript reflects these conversations. See also Case No. 7:19-cv-146, Minute Entry dated
June 18, 2019. The Court notes it handled these conferences jointly.

3 / 14
     Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 4 of 14



counsel to promptly file a motion to remand if Plaintiff chose to do so.20 Plaintiff has not filed a

motion to remand.

         Also at the initial pretrial and scheduling conference, the Court instructed the parties to

consider the process of requesting appraisal as soon as possible, before the case progressed

substantially, if appraisal was to be sought.21 The parties indicated that appraisal would

“certainly not” be necessary in this case.22 The Court then issued a scheduling order.23

         Plaintiff alleges the parties unsuccessfully mediated the case on September 5, 2019, after

which Plaintiff submitted a letter to Defendant Allstate demanding appraisal on September 9,

2019.24 Defendant Allstate denied Plaintiff’s demand for appraisal on September 24, 2019.25

Plaintiff filed the instant motion to compel on October 1, 2019.26 Defendant Allstate then filed its

unopposed motion for leave to amend its answer on October 15, 2019,27 and subsequently filed a

timely response in opposition of Plaintiff’s motion to compel on October 22, 2019.28

         On October 31, 2019, the parties filed a first joint motion for extension of time.29 Therein,

the parties requested a 90-day extension of all deadlines set by the Court’s scheduling order 30 in

light of the pending motion to compel appraisal. The Court granted in part the parties’ request

and extended the parties’ deadlines by approximately sixty days. 31 Importantly, the Court set a

new discovery deadline of January 30, 2020.32 On January 29, 2020, the parties filed a second


20
   Id.
21
   Id.
22
   See Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the
Court’s minutes, the conference transcript reflects these conversations.
23
   Minute Entry dated June 18, 2019; Dkt. No. 11.
24
   Dkt. No. 14 p. 2, ¶ 3.
25
   Dkt. No. 14-3 (Defendant’s Denial Letter).
26
   Dkt. No. 14.
27
   Dkt. No. 15.
28
   Dkt. No. 16.
29
   Dkt. No. 17.
30
   Dkt. No. 11.
31
   Dkt. No. 18.
32
   Id.

4 / 14
      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 5 of 14



joint motion for extension of time, once again requesting that the Court extend all deadlines by

ninety days in light of the pending motion to compel appraisal.33 As cause for their request,

which comes one day prior to the parties’ discovery deadline, the parties state that “[d]ue to

extenuating circumstances, depositions have been delayed.”34 The Court now turns to its

analysis.

            II.   DISCUSSION

                       a. Motion for Leave

         Defendant Allstate now requests leave of the Court “to properly assert its admissions,

denials and defenses in its First Amended Answer. . . in accordance with the Federal Rules of

Civil Procedure and the Scheduling Order in this case.”35 Defendant Allstate attaches a proposed

amended answer for the Court’s review.36 Plaintiff is unopposed.37 Because the motion is

unopposed, the Court considers it as soon as practicable.38

                                i. Legal Standard

         Under Federal Rule of Civil Procedure (“Rule”) 15(a), a party may amend its pleadings

once as a matter of course within twenty-one days after serving it, and thereafter with written

consent of the opposing party or by leave of the Court.39 Defendant filed its answer in state court

on April 18, 2019.40 Here, Defendant Allstate has not obtained the necessary written consent

from Plaintiff to amend its answer without leave of the Court. Defendant Allstate only represents



33
   Dkt. No. 19.
34
   Id. at p. 2, ¶ 6. The parties further inform the Court that they are unable to comply with the Court’s January 30,
2020 discovery deadline because Defense counsel was dealing with a family member’s illness and hospitalization,
and Plaintiff’s counsel David Bergen “recently left his firm and a new attorney assigned [sic] to the case.” Id. ¶ 4.
35
   Dkt. No. 15 p. 1, ¶ 2.
36
   Dkt. No. 15-1.
37
   Dkt. No. 15.
38
   L.R. 7.2.
39
   Fed. R. Civ. P. 15(a).
40
   Dkt. No. 1-8.

5 / 14
      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 6 of 14



in the motion for leave that Plaintiff’s attorney “is not opposed to this motion.”41 Plaintiff’s

agreement embedded in the motion does not constitute Rule 15(a) written consent. Thus,

Defendant requires leave of Court to amend.

         Rule 15(a)(2) provides that the Court should freely give leave to amend “when justice so

requires.”42 In determining whether to allow leave to amend a pleading, courts examine whether

there was 1) undue delay; 2) bad faith or dilatory motive; 3) repeated failure to cure deficiencies

by previous amendments; 4) undue prejudice to the opposing party; and 5) futility of the

amendment.43 In the absence of any of these factors, the Court should freely grant the requested

leave.44 The decision whether to grant leave to amend lies within the Court’s sound discretion.45

                              ii. Legal Analysis

         The Court finds none of the warning factors present here. Defendant Allstate does not

seek amendment in bad faith or with dilatory motive. Amendment here will not result in any

significant delay. Moreover, the Court finds Defendant Allstate’s amendment would not

prejudice Plaintiff, particularly considering Plaintiff’s lack of opposition. Defendant Allstate’s

amendment would not be futile, as Defendant Allstate would have the opportunity to file an

answer in conformity with federal pleading requirements. Further, given that Defendant

Allstate’s original answer and its proposed amended answer are substantively similar, the Court

finds no reason to deny leave to amend.46




41
   Dkt. No. 15 p. 2.
42
   Fed. R. Civ. P. 15(a)(2); see Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002)
(citation omitted) (noting that the language of Rule 15(a) “evinces a bias in favor of granting leave to amend”).
43
    Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (citing Rosenzweig v. Azurix Corp., 332 F.3d 854, 864
   (5th Cir. 2003)).
44
   Foman v. Davis, 371 U.S. 178, 182 (1962).
45
   Smith, 393 F.3d at 595 (quoting Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).
46
   Dkt. No. 1-8; Dkt. No. 15-1.

6 / 14
      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 7 of 14



         In sum, amendment is proper. The Court GRANTS Defendant Allstate’s motion for

leave47 and ORDERS Defendant Allstate to file an amended answer by Friday, February 7,

2020. The Court now turns to Plaintiff’s motion to compel.48

                      b. Motion to Compel Appraisal

                               i. Cautionary Note

         The Court first notes that it discussed the issue of appraisal with the parties at the June

18, 2019 initial pretrial and scheduling conference.49 The parties indicated that appraisal would

“certainly not” be necessary in this case and the Court instructed Plaintiff’s counsel to decide on

that issue relatively quickly.50 Plaintiff did not invoke appraisal until September 9, 2019.51 While

the Court finds, for the reasons stated herein, that Plaintiff is legally entitled to appraisal, the

Court is sympathetic to Defendant Allstate’s frustrations and cautions Plaintiff to heed the

Court’s instructions in the future to ensure the case proceeds in a timely and efficient manner.

                              ii. Legal Standard

         The appraisal process determines the value of damages, and courts decide liability.52

Absent illegality or waiver, the Texas Supreme Court has generally held in favor of enforcing

appraisal clauses “because denying the appraisal would vitiate the insurer’s right to defend its

breach of contract claim.”53 An insured waives its right to appraisal where (1) the parties reached

an impasse; (2) there was unreasonable delay between the “point of impasse” and the insured’s



47
   Dkt. No. 15.
48
   Dkt. No. 14.
49
   See Minute Entry dated June 18, 2019. While the discussions on appraisal and remand are not reflected in the
Court’s minutes, the conference transcript reflects these conversations.
50
   Id.
51
   Dkt. No. 14 p. 1, ¶ 2.
52
   Blum’s Furniture Co. v. Certain Underwriters at Lloyds London, 459 F. App’x 366, 369 (5th Cir. 2012) (citing In
re Universal Underwriters of Texas Ins. Co., 345 S.W.3d 404, 412 (Tex. 2011)).
53
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 412 (citing In re Allstate Cnty. Mut. Ins. Co., 85
S.W.3d 193, 196 (Tex. 2002)).

7 / 14
      Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 8 of 14



demand for appraisal; and (3) the insurer shows it has been prejudiced by such delay. 54

“[W]aiver requires intent, either the intentional relinquishment of a known right or intentional

conduct inconsistent with claiming that right.”55

                               iii. Legal Analysis

         Plaintiff claims the parties’ impasse occurred after mediation was unsuccessful on

September 5, 2019, and that Plaintiff invoked appraisal within a reasonable time on September 9,

2019.56 Plaintiff argues he has not waived his right to appraisal because he has not unreasonably

delayed his appraisal invocation and Defendant Allstate has not been prejudiced.57 In response,

Defendant Allstate argues that (1) because the property at issue was vacant for two years when

the storm damage occurred, the damage is not even covered under the policy and appraisal is

improper; and (2) if the damage is covered, Plaintiff has waived his right to invoke appraisal

based on the passage of time.58

         As an initial matter, the Court considers Defendant’s arguments regarding vacancy of the

property and coverage under the policy. Defendant Allstate alleges Plaintiff’s home was vacant

for two years at the time the damage occurred to the property at issue, and that pursuant to the

vacancy provision in Plaintiff’s policy, coverage was suspended after the property was vacant for

sixty days.59 In support of its argument, Defendant Allstate cites to an “Exhibit B,” or an April

19, 2017 letter sent by Defendant Allstate wherein Defendant Allstate denies Plaintiff’s claim on

the basis that Plaintiff indicated to Defendant Allstate that “[he] had moved from the premises

and had been living elsewhere for at least [two] years.”60 Defendant Allstate argues that because


54
   Id. at 407–412.
55
   Id. at 407 (citing In re Gen. Elec. Capital Corp., 203 S.W.3d 314, 316 (Tex. 2006)).
56
   Dkt. No. 14 p. 1, ¶ 1.
57
   Dkt. No. 14.
58
   Dkt. No. 16.
59
   Id. at p. 3, ¶ 5.
60
   Id. Defendant does not attach Exhibit B, or the April 19, 2017 letter from Plaintiff.

8 / 14
       Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 9 of 14



“[t]his is a coverage dispute” in which the main issue is “whether there is even coverage on the

date [of] loss,” “an assessment of the amount of loss is irrelevant.”61 Thus, Defendant Allstate

argues “[t]here is no point in proceeding with appraisal until [the issue of coverage] is

resolved.”62

          First, while Defendant Allstate cites to “Exhibit B,” Defendant Allstate fails to attach the

April 19, 2017 letter in which it alleges it denied Plaintiff’s claim on the basis that the property

was vacant. Defendant Allstate also provides no evidence of Plaintiff’s admission to the

property’s vacancy at the time of the storm. The Court is unable to locate any exhibit or filing on

the record that indicates the property was or currently is vacant. Moreover, this is the first time

the issue of coverage has been presented to the Court in the nine months this matter has been

pending before it, despite the fact that Defendant Allstate apparently received this letter from

Plaintiff in April 2017. Finally, Defendant Allstate cites to no case law suggesting that a

coverage dispute acts as a waiver of an insured’s right to invoke appraisal. While alleging

Plaintiff’s invocation of appraisal is a “waste of time,”63 Defendant Allstate proceeds to waste

this Court’s time by not providing any legal authority precluding appraisal in light of a coverage

dispute. The issue of the vacancy of the property or coverage under the policy is one fit for a

motion to dismiss or motion for summary judgment and is irrelevant to the issue of appraisal.

          Thus, due to Defendant’s failure to attach the letter and failure to proffer any persuasive

argument as to why the issue of coverage bars Plaintiff’s right to invoke appraisal, the Court

declines to consider Defendant’s arguments regarding vacancy of the property or coverage under

the policy, especially when Defendant Allstate has not otherwise raised the coverage issue. The

Court now turns to Plaintiff’s arguments in support of appraisal and Defendant’s argument

61
   Id.
62
   Id.
63
   Id. at p. 1, ¶ 1.

9 / 14
     Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 10 of 14



against appraisal on the ground that the passage of time acted as a waiver of Plaintiff’s right to

invoke appraisal.

                                         1. Impasse

          Parties reach an impasse when there is “a mutual understanding that neither will negotiate

further” and the parties are aware of the futility of further negotiations. 64 Disagreement over

amount of loss does not constitute an impasse.65 Further, “[o]ngoing negotiations, even when the

parties disagree, do not trigger a party’s obligation to demand appraisal.”66

          Plaintiff identifies September 5, 2019 as the date of impasse,67 while Defendant Allstate

has not identified any date that could constitute an impasse. The Court concludes that an impasse

did in fact begin after the parties negotiated and reached a mutual understanding that further

negotiations would be futile on September 5, 2019.68 Thus, the Court will now consider whether

Plaintiff’s invocation of appraisal on September 9, 2019 constituted unreasonable delay and

whether this delay prejudiced Defendant Allstate.

                                         2. Unreasonable Delay

          As noted above, the Court finds the parties reached an impasse on September 5, 2019.

Plaintiff asserts he invoked appraisal without unreasonable delay four days later on September 9,

2019.69 Defendant Allstate’s argument that Plaintiff has unreasonably delayed appears to be

based on Defendant Allstate’s allegation that it denied Plaintiff’s claim over two years ago in




64
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 409–10.
65
   Id. at 408.
66
   Id.
67
   Dkt. No. 14 p. 1, ¶ 1.
68
   Plaintiff indicates in its motion to compel that “settlement discussions. . .broke down when the parties began
negotiating for the first time at mediation on September 5, 2019.” Dkt. No. 14 p. 5, ¶ 12.
69
   Dkt. No. 14.

10 / 14
     Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 11 of 14



April 2017 on the grounds that Plaintiff violated his policy’s vacancy provision.70 Defendant

Allstate further argues that, “[t]his is clearly an effort to use the appraisal clause in bad faith.”71

          Waiver of appraisal is measured from the time that the right to invoke appraisal arose—

the time of disagreement or impasse—not the time notice of suit or a Texas Insurance Code

claim is received.72 Courts measure delay from the point of impasse by examining the parties’

conduct and surrounding circumstances.73 Such measure goes beyond “the amount of time

involved in seeking appraisal.”74

          As noted above, the Court concludes the parties reached an impasse on September 5,

2019. Whether Plaintiff unreasonably delayed waiving the right to appraisal is measured from

the time of disagreement or impasse, not the time notice of suit or a Texas Insurance Code claim

is received.75 Defendant Allstate’s argument that the passage of time between the parties’ initial

dealings in 2017 and the parties’ instant dealings constitutes unreasonable delay is unpersuasive

given that no impasse existed during this time frame. While Defendant Allstate may have chosen

to defend this claim for as long as it has without raising the coverage issue, such does not

constitute a waiver on Plaintiff’s part. Plaintiff invoked his right to appraisal four days after the

parties reached an impasse.76 Thus, Plaintiff did not unreasonably delay in demanding appraisal

from the point of impasse.




70
   Defendant Allstate conflates its arguments regarding unreasonable delay and prejudice. The Court will consider
the arguments as applied to each individual factor. Dkt. No. 16 p. 4, ¶ 7.
71
   Id.
72
   Sanchez v. Prop. & Cas., Ins. Co. of Hartford, No. CIV. A. H-09-1736, 2010 WL 413687, at *8 (S.D. Tex. Jan. 27,
2010).
73
   In re Universal Underwriters of Texas Ins. Co., 345 S.W.3d at 408.
74
   Id.
75
   See Sanchez, 2010 WL 413687, at *8.
76
   Dkt. No. 14 p. 1, ¶ 2.

11 / 14
     Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 12 of 14



                                        3. Prejudice

          Plaintiff argues that because there was no unreasonable delay, there can be no

prejudice.77 Plaintiff further argues that even if unreasonable delay exists, no prejudice exists

because “[t]he parties have not conducted any depositions . . . [and] have exchanged only

minimal written discovery.”78 In response, Defendant Allstate argues “[t]he passage of time and

potential deterioration of the property prejudices Allstate’s ability and the appraiser’s ability to

determine to what extent . . . damage to the property might be attributable to the May 31, 2016

storm, what changes have occurred in the interim and arguably, exacerbated by the costs of

repairs, if any.”79 The Court finds Defendant Allstate has not shown it would be prejudiced by

appraisal.

          A party must show that it has been prejudiced by unreasonable delay; mere delay is not

enough to find waiver of appraisal.80 No waiver of an insured’s right to appraisal exists in the

absence of a showing of prejudice to the insurer.81 As observed by the Texas Supreme Court, “it

is difficult to see how prejudice could ever be shown when the policy . . . gives both sides the

same opportunity to demand appraisal.”82 Moreover, “if a party senses that an impasse has been

reached, it can avoid prejudice by demanding an appraisal itself.”83

          Defendant Allstate cannot establish prejudice by unreasonable delay where unreasonable

delay did not occur. Further, even if unreasonable delay had occurred, Defendant Allstate fails to

otherwise prove prejudice. The appraisal provision at issue provides Plaintiff and Defendant



77
   Id. at p. 5, ¶ 12.
78
   Id. at p. 5, ¶ 13.
79
   Dkt. No. 16 p. 4, ¶ 7.
80
   See Dike v. Valley Forge Ins. Co., 797 F. Supp. 2d 777, 784 (S.D. Tex. 2011) (citing In re Universal Underwriters
of Tex. Ins. Co., 345 S.W.3d at 411).
81
   See In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d at 411–12 (collecting cases).
82
   Id. at 412.
83
   Id.

12 / 14
     Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 13 of 14



Allstate the opportunity to request appraisal.84 The Court specifically raised the issue with both

parties, and Defendant Allstate did not then raise the claim that appraisal was not appropriate

because Defendant Allstate was claiming no coverage. The parties recently mediated for the first

time on September 5, 201985 and Defendant Allstate was aware the parties might disagree as to

the value of Plaintiff’s claim. Defendant Allstate equally had an opportunity to invoke its right to

appraisal86 or file a motion to dismiss on the grounds that Plaintiff’s property was vacant at the

time of the storm. Additionally, Defendant Allstate offers nothing more than stating it has

expended time and effort in litigation as evidence of prejudice. This is simply insufficient to

establish prejudice. Therefore, appraisal would not prejudice Defendant Allstate and Defendant

Allstate fails to show otherwise. As such, the Court finds Plaintiff did not waive his right to

appraisal and GRANTS Plaintiff’s motion to compel appraisal.87 The Court nonetheless notes

that appraisal does not address the coverage issue.

                      c. Motion for Extension of Time

          On January 29, 2020, the parties filed the second joint motion for extension of time.88

Therein, the parties request an extension of all deadlines by ninety days in light of the pending

issue of appraisal. The Court notes that appraisal may resolve amount of loss disputes and breach

of contract claims should the case not be disposed of by Defendant’s arguments regarding

vacancy and coverage. In light of appraisal likely resolving Plaintiff’s breach of contract claim,

the Court finds suspending all current deadlines pending either completion of appraisal or filing

of dispositive motions serves the interests of the parties, counsel, and the Court. Accordingly, the



84
   Dkt. No. 14-2 p. 35, ¶ 7 (“If you and we fail to agree on the amount of loss, either party can make written demand
for an appraisal . . . ”).
85
   Dkt. No. 18 p. 2, ¶ 4.
86
   See In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d at 412.
87
   Dkt. No. 14.
88
   Dkt. No. 19.

13 / 14
     Case 7:19-cv-00137 Document 21 Filed on 01/31/20 in TXSD Page 14 of 14



Court CANCELS all remaining deadlines and DENIES AS MOOT the parties’ second joint

motion for extension of time.89

          III.    CONCLUSION

          For the foregoing reasons, the Court GRANTS Defendant Allstate’s motion for leave90

and ORDERS Defendant Allstate to file its amended answer by Friday, February 7, 2020. The

Court also GRANTS Plaintiff’s motion to compel appraisal.91 Accordingly, the Court ORDERS

the parties to conduct appraisal according to the terms of the policy.

          The Court CANCELS all pending deadlines and DENIES AS MOOT the parties’

second joint motion for extension of time.92 Finally, the Court hereby ORDERS the parties to

appear for a status conference on Tuesday, May 12, 2020 at 9:00 a.m. and file a status report

updating the Court on the status of the case in preparation for the conference by Friday, May 1,

2020.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 31st day of January, 2020.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge




89
   Id.
90
   Dkt. No. 15.
91
   Dkt. No. 14.
92
   Dkt. No. 19.

14 / 14
